DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
The Amendment filed 6/7/22 has been entered. Claims 1-4 and 6-9 remain pending in the application. Application’s amendments to the Drawings, Specification, and Claims have overcome each and every objection and 112(b) rejection previously set forth in the Non-Final Office Action mailed 2/8/22. 

Response to Arguments
Applicant's arguments filed 6/7/22 have been fully considered but they are not persuasive.
Applicant asserts that 20 of Suh is not a corridor and is a processing unit where cells are isolated and that these activities are not conducive to people passing through to other areas as expected by a corridor. 
Examiner asserts that a person could pass through this area especially if the device is not operating and that the definition of corridor includes “A narrow hallway, passageway, or gallery, often with rooms or apartments opening onto it”. The space identified by 20 meets these requirements and the definition does not include passage of people. It is further noted that dependent claims further claim hallways which Applicant appears to be interpreting a corridor as and is further evidence that the corridors are not required to have the structure or capabilities of a hallway.
Applicant asserts that the support room is not opposite the corridor. 
Examiner asserts that Applicant has not identified what the support room is opposite the corridor as compared to another structure or item. Therefore it could be considered opposite the corridor for a number of reasons. Examiner notes this is a broad limitation.
With regard to claims 7-9 due to the amendment a new rejection was used.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. PGPUB 20050193643 to Pettus (Pettus) in view of U.S. PGPUB 20090126285 to Suh (Suh).
Regarding claim 1, Pettus teaches at least two controlled air, sealable, sterilizable cleanrooms (800, 704, Figure 8, Paragraphs 0039, 0070, and 0084), each having a length and a width (shown in Figure 8); wherein the at least two cleanrooms are positioned and connected along their widths or their lengths to form at least a double-wide cleanroom or at least a double-length cleanroom (shown in Figure 8).
Pettus is silent on a support room located at an end of one of the at least two controlled air, sealable, sterilizable cleanrooms and adjacent to the cleanrooms; at least one air handling unit that provides air to the cleanrooms or at least one power supply that provides power to electrical outlets in the cleanrooms, the at least one air handling unit or at least one power supply located in a-the support room; and, a corridor from which the at least two cleanrooms project such that the support room is opposite the corridor.
Suh teaches a support room located at an end of one of the at least two controlled air, sealable, sterilizable cleanrooms and adjacent to the cleanrooms 50, Figure 1); at least one air handling unit that provides air to the cleanrooms or at least one power supply that provides power to electrical outlets in the cleanrooms, the at least one air handling unit or at least one power supply located in a-the support room (65, Figure 1); and, a corridor from which the at least two cleanrooms project such that the support room is opposite the corridor (20, Figure 1). It would have been obvious to one of ordinary skill in the art to have modified the teachings of Pettus with the teachings of Suh to provide a support room located at an end of one of the at least two controlled air, sealable, sterilizable cleanrooms and adjacent to the cleanrooms; at least one air handling unit that provides air to the cleanrooms or at least one power supply that provides power to electrical outlets in the cleanrooms, the at least one air handling unit or at least one power supply located in a-the support room; and, a corridor from which the at least two cleanrooms project such that the support room is opposite the corridor. Doing so would provide clean, filtered air to the clean room to enhance the safety and comfort of the occupants therein and provide a location for the support room which would provide more equal duct length which will reduce uneven pressure and flow losses in the system.
Regarding claim 4, Pettus is silent on one or more external controls configured to connect to one or more sensors that monitor, temperature, humidity, air pressure, equipment status, security, fire protection, chemical or biological contamination, hard wired internet connection or wireless connections connected to an information technology system.
Suh teaches universal connectors including at least one of an electrical, water, wastewater, gas, HVAC, water, air filtration inouts/outputs or the fire suppression system (HVAC elbows, for example, shown in annotated Fig. 1 above are universal HVAC inputs / outputs from one part of the clean room system to another for the HVAC system). It would have been obvious to a person having ordinary skill in the art at the time of the invention to modify the apparatus of Pettus by adding the universal HVAC connectors as taught by Suh in order to properly join components of the HVAC system together with parts that are universal across technologies.

Claim(s) 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pettus in view of Suh and U.S. PGPUB 20070253831 to Lee (Lee).
Regarding claim 2, Pettus is silent on a unitary, information technology system that connects to an intranet, an extranet, or both, wherein the information technology system is configured to connect to and control one or more sensors in the at least two cleanrooms.
Lee teaches a unitary, information technology system (control system 212) that connects to an intranet, an extranet, or both, (network cables 213 connecting the control system 212 to sensors 209, Paragraph 0040 and Figure 2, are an intranet) wherein the information technology system is configured to connect to and control one or more sensors (209) in the at least two cleanrooms (201, Paragraphs 0039 - 0040). It would have been obvious to a person having ordinary skill in the art at the time of the invention to modify the apparatus of Pettus by adding the information technology system and sensor as taught by Lee in order to explicitly control the filtered airflow into the cleanroom to maintain cleanliness, since it is not explicitly disclosed in the Pettus reference.
Regarding claim 3, Pettus is silent on one or more external controls configured to connect to one or more sensors that monitor, temperature, humidity, air pressure, equipment status, security, fire protection, chemical or biological contamination, hard wired internet connection or wireless connections connected to an information technology system.
Lee teaches one or more external controls (control system 212 external to the cleanroom 201) connected to one or more sensors that monitor, temperature, humidity, air pressure, equipment status, security, fire protection, chemical or biological contamination (pressure sensor 209, Paragraph 0040), hard wired internet connection or wireless connections connected to an information technology system (wirelessly or with cables 213, Figure 2, Paragraph 0040). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Pettus by adding the external controls as taught by Lee in order to explicitly control the filtered airflow into the cleanroom to maintain cleanliness, since it is not explicitly disclosed in the Pettus reference.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pettus in view of Suh and U.S. Patent 7985382 to Henry (Henry).
Regarding claim 6, Pettus is silent on wherein the at least two cleanrooms further comprise at least one of an integral autoclave.
Henry teaches the at least two cleanrooms (100, Figure 1) further comprise at least one of an integral autoclave, a robot capable of cleaning the cleanroom, or a vapor hydrogen peroxide cleaning system (autoclave 72, Figure 1, col. 8 lines 58 - 63). It would have been obvious to a person having ordinary skill in the art at the time of the invention to modify the apparatus of Pettus by adding the autoclave as taught by Henry in order to sterilize any necessary items (Henry, col. 8 line 59).

Claim(s) 1, 7, and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over JPH09296944 to Ito (Ito) in view of U.S. Patent 6394523 to Yoo et al. (Yoo).
Regarding claim 1, Ito teaches at least two controlled air, sealable, sterilizable cleanrooms (3, Figure 1 which are both sealable and sterilizable), each having a length and a width (Figure 1); a support structure located at an end of one of the at least two controlled air, sealable, sterilizable cleanrooms and adjacent to the cleanrooms (7 and/or 21, Figures 1 and 2); at least one air handling unit that provides air to the cleanrooms or at least one power supply that provides power to electrical outlets in the cleanrooms (26 and associated structure, Figure 2), the at least one air handling unit or at least one power supply located in the support structure (shown in Figure 2); and a corridor from which the at least two cleanrooms project such that the support room is opposite the corridor (2, Figures 1 and 4), wherein the at least two cleanrooms are positioned and connected along their widths or their lengths to form at least a double-wide cleanroom or at least a double-length cleanroom (shown in Figure 4).
It is unclear if the support structure is a support room and if this can be rapidly deployed.
Yoo teaches a rapidly deployable clean room (12, Figure 1) with a support room (38, Figure 1) housing an air conditioning unit (42, Figure 1). It would have been obvious to one of ordinary skill in the art to have modified the teachings of Ito with the teachings of Yoo to provide a rapidly deployable clean room with a support room housing an air conditioning unit. Doing so would allow the device to be moved on site when needed.
Regarding claim 7, Ito teaches hallway unit adapted to connect to the at least two cleanrooms (6, 5, and/or 4, Figure 1). 
Regarding claim 8, Ito teaches wherein the hallway unit is validated and further comprises a sealed envelope (6 are corridor passages which are sealed).

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ito in view of Yoo and Lee.
Regarding claim 9, Ito teaches wherein the hallway unit further comprises a connection to an information technology system that connects to an intranet, an extranet, or both, wherein the information technology system is configured to connect to and control one or more sensors in the rapid deployment cleanroom system, one or more external controls connected to one or more sensors that monitor, temperature, humidity, air pressure, equipment status, security, chemical or biological contamination, hard wired internet connection or wireless connections, and optionally at least one of an electrical, water, wastewater, gas, HVAC, water or air filtration inputs/outputs, or a fire suppression system.
Lee teaches the hallway unit further comprises a connection to an information technology system (cables 213 to control system 212, Figure 2) that connects to an intranet, an extranet, or both (computer, cables and sensor 209 make up an intranet), wherein the information technology system is configured to connect to and control one or more sensors in the rapid deployment cleanroom system (201, Figure 2), one or more external controls connected to one or more sensors that monitor, temperature, humidity, air pressure, equipment status, security, chemical or biological contamination (pressure sensor 209, Paragraphs 0039 - 0040), hard wired internet connection or wireless connections (wireless, Paragraph 0040), and optionally at least one of an electrical, water, wastewater, gas, HVAC, water or air filtration inouts/outputs, or a fire suppression system (fan filter units 207, Fig. 2, Paragraph 0015, 0039). It would have been obvious to a person having ordinary skill in the art at the time of the invention to modify the apparatus of Ito by adding the sensor and information technology system as taught by Lee in order to explicitly control the filtered airflow into the cleanroom to maintain cleanliness, since it is not explicitly disclosed in the Ito reference.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN S ANDERSON II whose telephone number is (571)272-2055. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hoang can be reached on 574-272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN S ANDERSON II/Primary Examiner, Art Unit 3762